Citation Nr: 1202487	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  07-21 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to a rating in excess of 40 percent for postgastrectomy syndrome (with GERD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1955 to June 1958.  This matter is before the Board of Veterans Appeals (Board) on appeal from an October 2005 rating decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO) that continued a 20 percent rating for postgastrectomy syndrome.  The case was before the Board in October 2010, when it was remanded for additional development.  An April 2007 DRO decision granted an increased rating of 40 percent, effective May 31, 2005 (the date of claim for increase), and expanded the characterization of the service connected entity to include gastroesophageal reflux disease (GERD) (see April 2007 statement of the case (SOC) for explanation).  Because that rating is less than the maximum provided under the applicable criteria (and as the Veteran has not indicated he is satisfied with the award), the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Board's October 2010 remand also referred to the RO for appropriate action the matter of service connection for residuals of colon cancer.  The record does not reflect any action in response to the referral.  The Board does not have jurisdiction in the matter and it is once again referred to the RO for any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

Pursuant to the October 2010 Board remand, the Veteran was afforded a VA gastroenterology examination in January 2011 (with an addendum notation upon file review in April 2011).  The January 2011 examination report shows that the Veteran reported episodes of nausea, feeling dizzy/lightheaded, and having had a 12 pound weight loss over the past year.  He had a history of reflux, PUD (peptic ulcer disease), and CRC (colorectal cancer).  The examiner noted that EGD (esophagogastroduodenoscopy) may be done to further evaluate the Veteran for history of reflux and to check for possible gastritis/PUD (peptic ulcer disease) or other symptoms and that colonoscopy may also be scheduled as the last colonoscopy was November 2007.  An April 2011 addendum to the January 2011 examination report notes a January 2011 EGD showed a "very small gastric ulcer, bx (biopsy) - high grade dysplasia" and that the Veteran "was referred to surgery clinic for further evaluation for this finding and this care and evaluation is currently ongoing with surgery clinic referral to an outside expert for possible endoscopic mucusal resection (EMR)".  [VA treatment records show the EMR was done on March 29, 2011.  The surgical/laboratory results are noted; however, records from the outside expert have not been secured.]  Records of ongoing treatment are pertinent evidence that must be secured; furthermore, another examination to address remaining unanswered medical questions (i.e., regarding whether the criteria for a 60 percent rating are met or approximated) is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the providers of any and all gastrointestinal treatment and evaluations he has received since October 2010 ( i.e., the Board's prior remand) and to provide any releases necessary for VA to secure records of any such private treatment (including the March 2011 EMR).  The RO should secure copies of complete clinical records from all identified sources.  If any private provider does not respond to the RO's request for records, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that such records are received.

2.  The RO should then arrange for the Veteran to be examined by a gastroenterologist or general surgeon to assess the current severity of his service-connected postgastrectomy syndrome with GERD.  A copy of the criteria in 38 C.F.R. § 4.114 (to specifically include Codes 7308, 7346) should be provided to the examiner (along with the Veteran's claims file) for review in conjunction with the examination (and the findings must address all factors mentioned in the rating criteria).  Based on review of the record and examination of the Veteran, the examiner should provide the following: 

(a)  The examiner should describe in detail the nature and severity of all current symptoms of the postgastrectomy syndrome with GERD, and all associated functional impairment.  The examiner should specifically comment on whether there is evidence of severe dumping, postprandial or preprandial syncope, and periprandial nausea and/or vomiting.  To the extent possible, the examiner should differentiate symptoms of the service connected disability (postgastrectomy syndrome with GERD) from those attributable to the Veteran's colectomy or any other cause.

(b)  Regarding the finding of high grade dysplasia on ulcer biopsy in January 2011 EGD, the examiner should note whether any malignancy was found and, if so, whether it is related to the Veteran's service connected postgastrectomy syndrome with GERD.  

The examiner must explain the rationale for all opinions, citing to supporting factual data or medical texts/treatises, as appropriate.

3.  The RO should then re-adjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

